                 Case 15-36655             Doc 33   Filed 05/09/19 Entered 05/09/19 09:44:20        Desc Main
                                                     Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Thomas M Leavy                                  §     Case No. 15-36655
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Cindy M. Johnson, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 198,000.00                          Assets Exempt: 72,700.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 3,905.28            Claims Discharged
                                                                    Without Payment: 295,776.75

              Total Expenses of Administration: 1,403.15


                      3) Total gross receipts of $ 5,308.43 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 5,308.43 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-36655             Doc 33    Filed 05/09/19 Entered 05/09/19 09:44:20            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 229,122.00              $ 0.00                 $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            1,403.15               1,403.15                 1,403.15

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              65,913.00          58,078.03              58,078.03                 3,905.28

TOTAL DISBURSEMENTS                               $ 295,035.00        $ 59,481.18            $ 59,481.18                $ 5,308.43


                  4) This case was originally filed under chapter 7 on 10/28/2015 . The case was pending
          for 41 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/21/2019                        By:/s/Cindy M. Johnson, Trustee
                                                                              Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 15-36655             Doc 33      Filed 05/09/19 Entered 05/09/19 09:44:20                    Desc Main
                                                       Document     Page 3 of 13




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Anticipated Tax Refund For 2015 Tax Year                                  1224-000                                         5,119.83

    Illinois Tax Refund For 2015 Tax Year                                     1224-000                                           131.20

    Indiana Tax Refund for 2015 Tax Year                                      1224-000                                            57.40

TOTAL GROSS RECEIPTS                                                                                                          $ 5,308.43
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

               Ally Financial Attn:
               Bankruptcy Po Box 130424
               Roseville, MN 55113                                  32,339.00                  NA                    NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 15-36655             Doc 33        Filed 05/09/19 Entered 05/09/19 09:44:20           Desc Main
                                                       Document     Page 4 of 13




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

             Ford Motor Credit
             Corporation Ford Motor
             Credit Po Box 6275 Dearborn,
             MI 48121                                              36,572.00                NA                NA              0.00


             Shellpoint Mortgage Se 55
             Beattie Pl Ste 110 Greenville,
             SC 29601                                             160,211.00                NA                NA              0.00

TOTAL SECURED CLAIMS                                            $ 229,122.00              $ 0.00           $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
                PAYEE                      TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Cindy M. Johnson                           2100-000                    NA           1,280.84           1,280.84           1,280.84


Cindy M. Johnson                           2200-000                    NA              60.40              60.40             60.40


International Sureties, LTD                2300-000                    NA                 1.91               1.91             1.91


BOK Financial                              2600-000                    NA              60.00              60.00             60.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 1,403.15         $ 1,403.15        $ 1,403.15
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
                PAYEE                      TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA                 NA               NA




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-36655             Doc 33      Filed 05/09/19 Entered 05/09/19 09:44:20          Desc Main
                                                    Document     Page 5 of 13




                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA           $ NA               $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                    NA                   NA                  NA              NA             NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA           $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6F)             Claim)

            Capital One Po Box 30253
            Salt Lake City, UT 84130                              7,496.00                 NA              NA             0.00


            Check Systems, Inc. Attn:
            Customer Relations 7805
            Hudson Road, Ste 100
            Woodbury, MN 55125                                        0.00                 NA              NA             0.00


            Equifax Information Services,
            LLC P.O. Box 740256
            Atlanta, GA 30374-0256                                    0.00                 NA              NA             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 15-36655             Doc 33       Filed 05/09/19 Entered 05/09/19 09:44:20        Desc Main
                                                     Document     Page 6 of 13




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Experian P.O. Box 9701
            Allen, TX 75013-9701                                     0.00                 NA              NA            0.00


            Hsbc Bank Attention: HSBC
            Retail Services Po Box 5264
            Carol Stream, IL 60197                               4,986.00                 NA              NA            0.00


            TransUnion Consumer
            Solutions P.O. Box 2000
            Chester, PA 19022-2002                                   0.00                 NA              NA            0.00


3           Capital One Bank (Usa), N.A. 7100-000                7,131.00            7,137.30       7,137.30          479.93


6           Capital One, N.A.                   7100-000           143.00              356.74        356.74            23.99


7           Citibank, N.A.                      7100-000              NA             1,184.59       1,184.59           79.65


2           Commerce Bank                       7100-000         4,451.00            5,384.59       5,384.59          362.07


1           Discover Bank                       7100-000         9,670.00            9,550.43       9,550.43          642.19


5           First National Bank Of Omaha 7100-000                3,200.00            3,299.85       3,299.85          221.89


4           Navient Solutions, Inc.             7100-000        21,324.00          21,548.33       21,548.33        1,448.95


            Portfolio Recovery
10          Associates, Llc                     7100-000         5,419.00            6,498.37       6,498.37          436.96


            Portfolio Recovery
11          Associates, Llc                     7100-000           228.00              208.02        208.02            13.99




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 15-36655             Doc 33       Filed 05/09/19 Entered 05/09/19 09:44:20          Desc Main
                                                     Document     Page 7 of 13




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Portfolio Recovery
12          Associates, Llc                     7100-000           117.00               601.63         601.63            40.45


            Pyod, Llc Its Successors And
8           Assigns As Assignee                 7100-000           484.00             1,028.21        1,028.21           69.14


            Pyod, Llc Its Successors And
9           Assigns As Assignee                 7100-000          1,264.00            1,279.97        1,279.97           86.07

TOTAL GENERAL UNSECURED                                        $ 65,913.00        $ 58,078.03      $ 58,078.03       $ 3,905.28
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                       Page:       1
                                           Case 15-36655            Doc 33      Filed 05/09/19 Entered 05/09/19 09:44:20                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   8 of 13AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:               15-36655                        PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:             Thomas M Leavy                                                                                            Date Filed (f) or Converted (c):   10/28/2015 (f)
                                                                                                                                 341(a) Meeting Date:               11/23/2015
For Period Ending:     03/21/2019                                                                                                Claims Bar Date:                   03/22/2016


                                    1                                               2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 11148 E. 2Nd Street, Mokena, Il 60448                                               160,000.00                       0.00                                                       0.00                        FA
  2. Cash                                                                                    500.00                       0.00                                                       0.00                        FA
  3. Numark Credit Union - Checking                                                          757.00                       0.00                                                       0.00                        FA
  4. Numark Credit Union - Checking                                                          922.00                       0.00                                                       0.00                        FA
  5. Miscellaneous Household                                                                 500.00                       0.00                                                       0.00                        FA
  6. Everyday Apparel                                                                        500.00                       0.00                                                       0.00                        FA
  7. 401K - Fidelity                                                                      52,000.00                       0.00                                                       0.00                        FA
  8. Bp Pension                                                                                0.00                       0.00                                                       0.00                        FA
  9. 2014 Dodge Charger - 11,000 Miles                                                    23,000.00                       0.00                                                       0.00                        FA
 10. 2016 Ford Fusion                                                                     30,000.00                       0.00                                                       0.00                        FA
 11. 1992 Buick Park Ave. - 118,000 Miles                                                  1,200.00                       0.00                                                       0.00                        FA
 12. 1996 Kawasaki Vulcan - 15,000 Miles                                                   1,200.00                       0.00                                                       0.00                        FA
 13. Anticipated Tax Refund For 2015 Tax Year (u)                                          4,934.75                   5,119.83                                                5,119.83                           FA
 14. Illinois Tax Refund For 2015 Tax Year (u)                                                 0.00                    131.20                                                     131.20                         FA
 15. Indiana Tax Refund for 2015 Tax Year (u)                                                  0.00                     57.40                                                      57.40                         FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $275,513.75                  $5,308.43                                               $5,308.43                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Trustee administered non-exempt Federal and State Tax Refunds. Final report approved, all checks have now cleared. Trustee will file TDR.




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                             Page:    2
                                      Case 15-36655             Doc 33       Filed 05/09/19          Entered 05/09/19 09:44:20   Desc Main
RE PROP #            13   --                                                   Document
                               Per IRS the Tax Refund For 2015 Tax Year was $6,610.77, estate's sharePage     9 of 13
                                                                                                      is 300/365ths
                               of it or 82%
                                                                                                                                              Exhibit 8
                               4/13/16 amended docket 22 2015 Federal tax trun total of 5984.00 and excep 4,934.75
RE PROP #            14   --   IL tax refund - ESTATE VALUE: $131.20
RE PROP #            15   --   Indiana tax refund - ESTATE VALUE: $57.40

Initial Projected Date of Final Report (TFR): 10/27/2017         Current Projected Date of Final Report (TFR): 02/23/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                    Page:           1
                                         Case 15-36655                Doc 33 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 09:44:20                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-36655                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit 9
      Case Name: Thomas M Leavy                                                                                             Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0330
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX7491                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/21/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                    6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   12/07/16                       Thomas Leavy                              Tax Refund                                                                          $188.60                                    $188.60
                                  11148 2ND ST
                                  Mokena, IL 60448-1512
                                                                            Gross Receipts                             $188.60

                       14                                                   Illinois Tax Refund For 2015               $131.20     1224-000
                                                                            Tax Year
                       15                                                   Indiana Tax Refund for 2015                 $57.40     1224-000
                                                                            Tax Year
   10/17/17            13         Thomas Leavy                              2015 Tax Refund                                        1224-000                  $5,119.83                                  $5,308.43
                                  11148 E. 2nd St
                                  Mokena, IL 60448
   10/31/17                       BOK Financial                             Bank Service Fee under 11                              2600-000                                           $10.00            $5,298.43
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/30/17                       BOK Financial                             Bank Service Fee under 11                              2600-000                                           $10.00            $5,288.43
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/29/17                       BOK Financial                             Bank Service Fee under 11                              2600-000                                           $10.00            $5,278.43
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/31/18                       BOK Financial                             Bank Service Fee under 11                              2600-000                                           $10.00            $5,268.43
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/15/18            101        International Sureties, LTD               2018 Blanket Bond                                      2300-000                                            $1.91            $5,266.52
                                  Suite 420
                                  701 Poydras St
                                  New Orleans, LA 70139
   02/28/18                       BOK Financial                             Bank Service Fee under 11                              2600-000                                           $10.00            $5,256.52
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/30/18                       BOK Financial                             Bank Service Fee under 11                              2600-000                                           $10.00            $5,246.52
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/05/18            102        Cindy M. Johnson                          Final distribution representing a                      2100-000                                       $1,280.84             $3,965.68
                                  140 S. Dearborn St., Suite 1510           payment of 100.00 % per court
                                  Chicago, Illinois 60603                   order.


                                                                                   Page Subtotals:                                                           $5,308.43            $1,342.75
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                   Page:           2
                                         Case 15-36655                Doc 33 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 09:44:20                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-36655                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit 9
      Case Name: Thomas M Leavy                                                                                             Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0330
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX7491                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/21/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   06/05/18            103        Cindy M. Johnson                          Final distribution representing a                      2200-000                                          $60.40            $3,905.28
                                  140 S. Dearborn St., Suite 1510           payment of 100.00 % per court
                                  Chicago, Illinois 60603                   order.
   06/05/18            104        Discover Bank                             Final distribution to claim 1                          7100-000                                         $642.19            $3,263.09
                                  Discover Products Inc                     representing a payment of 6.72
                                  Po Box 3025                               % per court order.
                                  New Albany, Oh 43054-3025
   06/05/18            105        Commerce Bank                             Final distribution to claim 2                          7100-000                                         $362.07            $2,901.02
                                  Po Box 419248 Kcrec-10                    representing a payment of 6.72
                                  Kansas City, Mo 64141                     % per court order.
   06/05/18            106        Capital One Bank (Usa), N.A.              Final distribution to claim 3                          7100-000                                         $479.93            $2,421.09
                                  Po Box 71083                              representing a payment of 6.72
                                  Charlotte, Nc 28272-1083                  % per court order.
   06/05/18            107        Navient Solutions, Inc.                   Final distribution to claim 4                          7100-000                                      $1,448.95                $972.14
                                  220 Lasley Ave                            representing a payment of 6.72
                                  Wilkes-Barre, Pa 18706                    % per court order.
   06/05/18            108        First National Bank Of Omaha              Final distribution to claim 5                          7100-000                                         $221.89               $750.25
                                  1620 Dodge Street, Stop Code 3105         representing a payment of 6.72
                                  Omaha, Ne 68197                           % per court order.
   06/05/18            109        Capital One, N.A.                         Final distribution to claim 6                          7100-000                                          $23.99               $726.26
                                  C O Becket And Lee Llp                    representing a payment of 6.72
                                  Po Box 3001                               % per court order.
                                  Malvern, Pa 19355-0701
   06/05/18            110        Citibank, N.A.                            Final distribution to claim 7                          7100-000                                          $79.65               $646.61
                                  C/O Quantum3 Group Llc                    representing a payment of 6.72
                                  Po Box 280                                % per court order.
                                  Kirkland, Wa 98083-0280
   06/05/18            111        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 8                          7100-000                                          $69.14               $577.47
                                  Assignee                                  representing a payment of 6.72
                                  Of Citibank, N.A.                         % per court order.
                                  Resurgent Capital Services
                                  Po Box 19008
                                  Greenville, Sc 29602
   06/05/18            112        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 9                          7100-000                                          $86.07               $491.40
                                  Assignee                                  representing a payment of 6.72
                                  Of Citibank, N.A.                         % per court order.
                                  Resurgent Capital Services
                                  Po Box 19008
                                  Greenville, Sc 29602

                                                                                   Page Subtotals:                                                               $0.00           $3,474.28
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                 Page:           3
                                         Case 15-36655                Doc 33 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 09:44:20                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-36655                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                 Exhibit 9
      Case Name: Thomas M Leavy                                                                                             Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0330
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX7491                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/21/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   06/05/18            113        Portfolio Recovery Associates, Llc        Final distribution to claim 10                         7100-000                                       $436.96                $54.44
                                  Successor To U.S. Bank National           representing a payment of 6.72
                                  Association (Numark Credit Union)         % per court order.
                                  Pob 41067
                                  Norfolk, Va 23541
   06/05/18            114        Portfolio Recovery Associates, Llc        Final distribution to claim 11                         7100-000                                        $13.99                $40.45
                                  Successor To Synchrony Bank               representing a payment of 6.73
                                  (Jc Penney Credit Card)                   % per court order.
                                  Pob 41067
                                  Norfolk Va 23541
   06/05/18            115        Portfolio Recovery Associates, Llc        Final distribution to claim 12                         7100-000                                        $40.45                 $0.00
                                  Successor To Synchrony Bank               representing a payment of 6.72
                                  (Jc Penney Credit Card)                   % per court order.
                                  Pob 41067
                                  Norfolk Va 23541


                                                                                                             COLUMN TOTALS                                 $5,308.43           $5,308.43
                                                                                                                   Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                             Subtotal                                      $5,308.43           $5,308.43
                                                                                                                   Less: Payments to Debtors                   $0.00                $0.00
                                                                                                             Net                                           $5,308.43           $5,308.43




                                                                                   Page Subtotals:                                                             $0.00              $491.40
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                           Page:     4
                                 Case 15-36655    Doc 33          Filed 05/09/19 Entered 05/09/19 09:44:20         Desc Main
                                                                   Document     Page 13 of 13
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0330 - Checking                                          $5,308.43              $5,308.43                 $0.00
                                                                                                           $5,308.43              $5,308.43                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,308.43
                                            Total Gross Receipts:                      $5,308.43




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
